DETAILED ACTION
This office action is in response to the communication received on December 14, 2021 concerning application No. 16/373,234 filed on April 02, 2019.
	Claims 1-19 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed 11/15/2021 in regards to the claim objections have been fully considered. The amendments to the claims have been entered and the amendments in combination with the remarks overcome the objections to claims 1, 12, 13 and 15-17 previously set forth.
Applicant's arguments filed 11/15/2021 in regards to the 35 USC 112 rejections have been fully considered. The remarks overcome the 35 USC 112b rejection of claim 18 previously set forth.
Applicant's arguments filed 11/15/2021 in regards to the 35 USC 102 rejection have been fully considered but they are not persuasive. Applicant argues that the Watanabe fails to teach “a .
For the same reasons as above. The rejections of claim 2-18 stand. 

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, line 2, “an analysis target region” should read “the analysis target region”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 15 recite the limitation “calculate(ing) the propagation velocity of the shear wave only at each observation point in a subset of the plurality of observation points present in the analysis target region on the basis of displacement of the tissue at the each observation point in the subset of the plurality of observation points present in the analysis target region”, which is considered indefinite. It is unclear to the examiner whether the claim as amended is referring to the subset of the plurality of observation points as a subset of all of the plurality of observation points located within the ROI and the subset of the plurality of observation points is the analysis target region or the subset of the plurality of observation points is a further subset of the plurality of observation points located within the analysis target region. For the purpose of examination and this office action the subset is taken to mean the subset of the plurality of observation points located within the ROI is the analysis target region.
Claim 12 recites the limitation “the analysis target determiner calculates a parameter indicating steepness of the time change characteristic of the displacement of the tissue at the each observation point of the plurality of observation points present in the analysis target region”, which is considered indefinite. Applicant previously recites in claim 1 that the analysis target determiner determines the analysis target region on the basis of the steepness of a time change characteristic of the plurality of observation points in the region of interest and it is unclear to the examiner how the analysis target determiner can only act on observation points within the 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 20150164480, hereinafter Watanabe) in view of Li et al. (US 20190046160, hereinafter Li) and Park et al. (US 20150148674, hereinafter Park).
Regarding claim 1, Watanabe teaches an ultrasound diagnostic apparatus (10 in fig. 1) to which a probe (101) including a plurality of transducers arranged can be connected ([0030], “the ultrasonic probe 101 includes a plurality of transducer elements”), causing the probe to ([0044], “the transmission unit 110 according to the first embodiment causes the ultrasonic probe 101 to transmit a push pulse”) in which ultrasound beams are converged into a subject to detect propagation velocity of a shear wave generated by acoustic radiation pressure of the push wave ([0044], “the observation pulse is transmitted in order to observe the propagation speed of the shear wave produces by the push pulse for each sample point in the scan area”), the 5ultrasound diagnostic apparatus comprising: 
a push wave pulse transmitter (110) that uses a plurality of transmission transducers selected from the plurality of transducers to transmit the push wave that converges to one or more transmission focus points in the subject ([0037], “the transmission unit 110 provides transmission directivity by controlling the number and positions of transducer elements for use in transmission of ultrasonic beams…the transmission delay circuit in the transmission unit 110 controls the position of the convergence point (transmission focus)”); 
a detection wave pulse transmitter (110) that supplies a detection wave pulse to some or all of the plurality of transducers to cause the plurality of transducers to transmit, following transmission of the push wave, a detection 10wave that passes by a region of interest indicating an analysis target range in the subject multiple times [0044], “the transmission unit 110 according to the first embodiment then causes the ultrasound probe 101 to transmit an observation pulse for observing displacement produces by the push pulse, multiple times for each of a plurality of scan lines in the scan area”); 
a displacement detector (130) that detects displacement of a tissue at each of a plurality of observation points in the region of interest on the basis of reflected detection waves received in a time series of the plurality of transducers corresponding to each of detection waves of the ([0088], “the signal processor 130 calculates displacement at each point in the ROI over a plurality of time phases  (step S109)”) and
a propagation information analyzer that calculates the propagation velocity of the shear wave at each observation point of the plurality of observation points present in the region of interest on the basis of displacement of the tissue at each observation point of the plurality of observation points present in the region of interest ([0047], “the signal processor 130 calculates the propagation speed of the shear wave at each sample point by performing spatial differentiation of the arrival time of the shear wave at each sample point”).
Watanabe does not specifically disclose an analysis target determiner determines an analysis target region, that is a target of shear wave propagation analysis, on the basis of steepness of a time change characteristic of displacement of the tissue at the plurality of observation points and the propagation information analyzer calculates the propagation velocity of the shear wave only at each observation point in a subset of the plurality of observation points present in the analysis target region.
However,
Li in a similar field of endeavor teaches determining an analysis target region ([0031], “the analysis unit 15 may detect a region of interest selected by an operator”), that is a target of shear wave propagation analysis ([0035] further discloses that the region of interest is further analyzed to determine the analysis parameters which include elasticity parameters) and a propagation information analyzer that calculates the propagation velocity of the shear wave only at each observation point in a subset of the plurality of observation points present in the analysis target region ([0035] discloses that the analysis unit analyzes the region of interest and determines the velocity of the shear wave which is considered one of the elasticity parameters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Watanabe to have determined an analysis target region that is a target of shear wave propagation analysis and a propagation information analyzer that calculates the propagation velocity of the shear wave only at each observation point in a subset of the plurality of observation points present in the analysis target region. The motivation to apply the known techniques of determining an analysis target region that is a target of shear wave propagation analysis and a propagation information analyzer that calculates the propagation velocity of the shear wave only at each observation point in a subset of the plurality of observation points present in the analysis target region of Li to the ultrasound diagnostic apparatus of Watanabe would be to allow for the predictable results of reducing computing power by only determining the propagation velocity of the shear wave at the region of highest importance.
Watanabe in view of Li does not specifically teach the target region is determined by an analysis target determiner that determines an analysis target region, on the basis of steepness of a time change characteristic of displacement of the tissue at the plurality of observation points.
However,
Park in a similar field of endeavor teaches an analysis target determiner (the circuitry of ultrasound apparatus 1000) determines an analysis target region (920 in fig. 9B), that is a target of shear wave propagation analysis, on the basis of steepness of a time change characteristic of displacement of the tissue at the plurality of observation points (S710 in fig. 7, [0119]-[0120], figs. 9A-9B, [0129]-[0131] discloses the ultrasound apparatus 1000 automatically selects an ROI that includes a tumor on the basis of a shear modulus of the elastography image. The shear modulus is representative of the time change characteristic of displacement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Watanabe in view of Li to have the analysis target determiner determine an analysis target region on the basis of steepness of a time change characteristic of displacement of the tissue at the plurality of observation points. The motivation to make this modification is in order to identify a region having a greater stiffness such as a tumor region, as recognized by Park ([0090]).
Regarding claim 2, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Watanabe further teaches wherein the propagation information analyzer specifies a time when a value of displacement is maximum with regard to the each observation point of the plurality of observation points ([0047], “the signal processor 130 then obtains the time when displacement is maximum at each sample point”) present in the analysis target region and treats the specified time as a time when the shear wave passed by the each observation point to calculate velocity of the shear wave ([0047], “the signal processor 130 then determines that the time when the maximum displacement is reaches at each sample point is the arrival time when the shear wave reaches each sample point. Subsequently, the signal processor 130 calculates the propagation speed of the shear wave at each sample point”). 
Regarding claim 3, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Park further teaches an analysis target determiner (1000), on the basis of the time change characteristic of the displacement of the tissue at an ([0156], “third indicator 1403 indicating a focal depth of the first ultrasound signal”), selects the analysis target region from the depth of the predetermined range ([0157], “the ultrasound apparatus 1000 may select a lesion-suspected region 1410 as an ROI” and [0119], “in an elastography image using a shear wave, an absolute value (for example, a shear modulus) based on a shear wave speed is provided, and thus, the ultrasound apparatus 1000 may automatically select the ROI by using the absolute elasticity value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe in view of Li and Park to have the analysis target determiner, on the basis of the time change characteristic of the displacement of the tissue at an observation point present at a depth of a predetermined range including a depth at which the transmission focus point is present, selects the analysis target region from the depth of the predetermined range. The motivation to make this modification is in order to know the depth at which the target region is located, as recognized by Park ([0156]).
Regarding claim 4, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Park further teaches the analysis target determiner, on the basis of the time change characteristic of the displacement of the tissue at an observation point of the plurality of observation points present at a depth of a predetermine range including the analysis target region determined on an acoustic line adjacent on a side near the transmission focus point selects an analysis target region on the acoustic line from the depth of the predetermined region (figs 9A-B and [0130]-[0133] discloses that the region of interest is selected at the depth of indicator 903 which indicates the focal depth of the ultrasound signal. The focal depth is considered to indicate the depth of the predetermined range and it can be seen in fig. 9B that the ROI 920 is selected on an acoustic line adjacent to the focal depth of the ultrasound signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe in view of Li and Park to have the analysis target determiner, on the basis of the time change characteristic of the displacement of the tissue at an observation point of the plurality of observation points present at a depth of a predetermine range including the analysis target region determined on an acoustic line adjacent on a side near the transmission focus point selects an analysis target region on the acoustic line from the depth of the predetermined region. The motivation to apply the known technique of having the analysis target determiner, on the basis of the time change characteristic of the displacement of the tissue at an observation point of the plurality of observation points present at a depth of a predetermine range including the analysis target region determined on an acoustic line adjacent on a side near the transmission focus point selects an analysis target region on the acoustic line from the depth of the predetermined region of Park to the ultrasound diagnostic apparatus of Watanabe in view of Li and Park would be to allow for the predictable results of having the target region be selected at a depth that has the most accurate data. The closer a region is to the focal point the more reliable the data is.
Regarding claim 5, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Park further teaches wherein the analysis target determiner determines that an observation point of the plurality of observation points at which the time change characteristic of the displacement of the tissue is maximum among the plurality ([0090] and figs. 9A-9B discloses the apparatus displays a color map of the shear modulus. the region displayed in red is seen as having the highest shear modulus. Therefore, the point displayed in red is seen as having the greatest time change characteristic of displacement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Watanabe in view of Li and Park to have the analysis target determiner determine that an observation point of the plurality of observation points at which the time change characteristic of the displacement of the tissue is maximum among the plurality of observation points having different depth is included in 40the analysis target region. The motivation to apply the known technique of the analysis target determiner determines that an observation point of the plurality of observation points at which the time change characteristic of the displacement of the tissue is maximum among the plurality of observation points having different depth is included in 40the analysis target region of Park to the ultrasound diagnosis apparatus of Watanabe in view of Li and Park would be to allow for the predictable results of ensuring that the region with the greatest stiffness is included in the target region.
Regarding claim 6, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Park further teaches an analysis target determiner determines that an observation point of the plurality of observation points at which a profile of the time change characteristic of the displacement of the tissue meets a predetermined profile among the plurality of observation points having different depth is included in the analysis target region ([0120], “the ultrasound apparatus 1000 may select, as the ROI, a region of which the shear modulus is equal to or more than 20 kPa”, additionally, as seen in fig. 4A the left side of the elastography image 400 denotes the depth of the points within the image and because each of the points in the image have their elasticity calculated it is understood that they are all potential observation points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe to have the analysis target determiner determines that an observation point at which a profile of the time change characteristic of the displacement of the tissue meets a predetermined profile among a plurality of observation points having different depth is included in the analysis target region. The motivation to make this modification is in order to make sure that the observation points meet a specific threshold of elasticity before being identified as the target region, as recognized by Park ([0148]).

Regarding claim 9, Watanabe in view of Li and Park teaches (fig. 2) the ultrasound diagnostic apparatus of claim 1, as set forth above. Watanabe further teaches 20an image outputter (140) that outputs information indicating an elastic modulus (para. 48, lines 6-7, the value of the shear wave speed indicated the stiffness (elastic modulus)”) of the subject at each observation point of the plurality of observation points present in the analysis target region on the basis of the propagation velocity of the shear wave ([0089], “the image generator 140 generates, as the stiffness image data, shear wave speed image data in which a pixel value corresponding to the shear wave speed at each point (each sample point) in the scan area is assigned to the point” by displaying the shear wave speed image for the entire scan area the image generator 140 is also displaying the shear wave speed for any sub region located within the scan area).
Regarding claim 10, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 9, as set forth above. Watanabe further teaches 25the image outputter outputs an elasticity image that indicates information indicating a positional relationship between the plurality of observation points in the region of interest and the elastic modulus of each observation point (para. 54, lines 2-4, “as illustrated in fig. 2, the image generator 140 generates a color-coded image of the stiffness of living tissue” as seen in fig. 2 the image generator outputs the stiffness (elastic modulus) for each of the sample points at their position in the region of interest).
Regarding claim 11, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 10, as set forth above. Watanabe further teaches 30the propagation information analyzer further calculates the propagation velocity of the shear wave with regard to an observation point of the plurality of observation points included in the region of interest but not present in the analysis target region (para. 47, lines 16-20, “the signal processor 130 calculates the propagation speed of the shear wave at each sample point by performing spatial differentiation of the arrival time of the shear wave at each sample point” the signal processor 130 calculates the propagation speed for all points within the region of interest), and 
the image outputter outputs information indicating an elastic modulus of the observation point included in the region of interest but not present in the analysis target region, to the elasticity image (as seen in fig. 2 the elastic modulus for all observation points within the region of interest or displayed).
Regarding claim 12, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 10, as set forth above. Park further teaches the analysis target determiner ([0080] discloses the ultrasound apparatus 1000 maps the shear modulus to a color in order to create an elastography image), and 
the image outputter ([0030] discloses the display unit displays and elastography image) outputs the parameter, which is superimposed on the elasticity image (fig. 9B shows that the color parameter is outputted to the elastography image in the target region of interest 920).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Watanabe in view of Li and Park to have the analysis target determiner calculates a parameter indicating steepness of the time change characteristic of the displacement of the tissue at the each observation point of the plurality of observation points present in the analysis target region, and the image ouputter outputs the parameter, which is superimposed on the elasticity image. The motivation to apply the known technique of having the analysis target determiner calculate a parameter indicating steepness of the time change characteristic of the displacement of the tissue at the each observation point of the plurality of observation points present in the analysis target region, and the image ouputter output the parameter, which is superimposed on the elasticity image of Park to the ultrasound diagnosis apparatus of Watanabe in view of Li and Park would be to allow for the predictable results of allowing the user to easily identify regions of high stiffness in the displayed image.
Regarding claim 13, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 10, as set forth above. Watanabe further teaches the image outputter outputs (36 in fig. 21 and para. 202, lines 3-8, “if the parameter serving as an index of reliability at each position included in stiffness image data does not satisfy a predetermined condition, the display controller 173 hides the image at the position”).
Park further teaches the analysis target determiner calculates a parameter indicating steepness of the time change characteristic of the displacement of the tissue at the plurality of observation points ([0080] discloses the ultrasound apparatus 1000 maps the shear modulus to a color in order to create an elastography image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Watanabe in view of Li and Park to have the analysis target determiner calculate a parameter indicating steepness of the time change characteristic of the displacement of the tissue at the plurality of observation points. The motivation to apply the known technique of having the analysis target determiner calculate a parameter indicating steepness of the time change characteristic of the displacement of the tissue at the plurality of observation points of Park to the ultrasound diagnosis apparatus of Watanabe in view of Li and Park would be to allow for the predictable results of allowing the user to easily identify regions of high stiffness when the parameter is displayed.
Regarding claim 14, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 10, as set forth above. Park further teaches the image outputter outputs a position of the analysis target region, which is superimposed on the elasticity image (fig. 9B shows that a dashed box is superimposed on the image to identify the region of interest 920).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Watanabe in view of Li and Park to have the image outputter outputs a position of the analysis target region, which is superimposed on the elasticity image. The motivation to apply the known technique of having the image outputter output a position of the analysis target region, which is superimposed on the elasticity image of Park would be to allow for the predictable results of providing an indication to the user of where the target region is located.
Regarding claim 15, Watanabe teaches an ultrasound signal processing method using a probe (101) including a plurality of transducers ([0030], “the ultrasonic probe 101 includes a plurality of transducer elements”) arranged to transmit 10a push wave in which ultrasound beams are converged into a subject to detect propagation velocity of a shear wave generated by acoustic radiation pressure of the push wave ([0044], “the observation pulse is transmitted in order to observe the propagation speed of the shear wave produces by the push pulse for each sample point in the scan area”), the ultrasound signal processing method comprising: 
by using a plurality of transmission transducers selected from the plurality of transducers, transmitting the push wave that converges to one or more transmission focus points in the subject ([0037], “the transmission unit 110 provides transmission directivity by controlling the number and positions of transducer elements for use in transmission of ultrasonic beams…the transmission delay circuit in the transmission unit 110 controls the position of the convergence point (transmission focus)”); 
([0044] “the transmission unit 110 according to the first embodiment then causes the ultrasound probe 101 to transmit an observation pulse for observing displacement produces by the push pulse, multiple times for each of a plurality of scan lines in the scan area”); 
detecting displacement of a tissue at each of a plurality of observation points in the region of interest on the basis of reflected detection waves received in a time series by the plurality of transducers corresponding to each of detection waves of the multiple times ([0088], “the signal processor 130 calculates displacement at each point in the ROI over a plurality of time phases (step S109)”); 20and 
calculating the propagation velocity of the shear wave at each observation point of the plurality of observation points present in the region of interest on the basis of displacement of the tissue at the plurality of observation points present in the region of interest ([0047], “the signal processor 130 calculates the propagation speed of the shear wave at each sample point by performing spatial differentiation of the arrival time of the shear wave at each sample point”).
Watanabe does not specifically disclose determining an analysis target region, that is a target of shear wave propagation analysis, on the basis of steepness of a time change characteristic of displacement of the tissue at the plurality of observation points and calculating the propagation velocity of the shear wave only at each observation point in a subset of the plurality of observation points present in the analysis target region.

Li in a similar field of endeavor teaches determining an analysis target region ([0031], “the analysis unit 15 may detect a region of interest selected by an operator”, that is a target of shear wave propagation analysis ([0035] further discloses that the region of interest is further analyzed to determine the analysis parameters which include elasticity parameters) and calculating the propagation velocity of the shear wave only at each observation point in a subset of the plurality of observation points present in the analysis target region ([0035 discloses that the analysis unit analyzes the region of interest and determines the velocity of the shear wave which is considered one of the elasticity parameters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Watanabe to have determined an analysis target region that is a target of shear wave propagation analysis and a calculated the propagation velocity of the shear wave only at each observation point in a subset of the plurality of observation points present in the analysis target region. The motivation to apply the known techniques of determining an analysis target region that is a target of shear wave propagation analysis and calculating the propagation velocity of the shear wave only at each observation point in a subset of the plurality of observation points present in the analysis target region of Li to the ultrasound diagnostic apparatus of Watanabe would be to allow for the predictable results of reducing computing power by only determining the propagation velocity of the shear wave at the region of highest importance.
Watanabe in view of Li does not specifically teach the target region is determined on the basis of steepness of a time change characteristic of displacement of the tissue at the plurality of observation points.

Park in a similar field of endeavor teaches the analysis target region is determined on the basis of a steepness of a time change characteristic of displacement of the tissue at the plurality of observation points (S710 in fig. 7, [0119]-[0120], figs. 9A-9B, [0129]-[0131] discloses the ultrasound apparatus 1000 automatically selects an ROI that includes a tumor on the basis of a shear modulus of the elastography image. The shear modulus is representative of the time change characteristic of displacement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Watanabe in view of Li to have the analysis target region be determined on the basis of steepness of a time change characteristic of displacement of the tissue at the plurality of observation points. The motivation to make this modification is in order to identify a region having a greater stiffness such as a tumor region, as recognized by Park ([0090]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Li and Park as applied to claim 1, and further in view of Peterson et al. (US 2013/0131511, hereinafter Peterson).
Regarding claim 7, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. 
Watanabe in view of Li and Park does not specifically teach a push wave pulse transmitter that continuously transmits the push wave in order of depth to a plurality of transmission focus points having different depth.
However,
(fig 2a-2d show the plurality of focus points have different depths, [0017]-[0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe in view of Li and Park to have a push wave pulse transmitter that continuously transmits a push wave in order of depth to a plurality of transmission focus points having different depth. The motivation to make this modification is in order to measure shear wave data over a range of depths within the tissue rather than receiving data points that are all at the same depth, as recognized by Peterson ([0019]).
Regarding claim 8, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Watanabe further teaches the displacement detector detects the displacement of the tissue at each of some or all of the plurality of observation points in the region of interest on the basis of reflected detection waves received corresponding to the push wave ([0044], “the transmission unit 110 according to the first embodiment then causes the ultrasound probe 101 to transmit an observation pulse for observing displacement produces by the push pulse, multiple times for each of a plurality of scan lines in the scan area”). 
Watanabe in view of Li and Park does not specifically teach a push wave pulse transmitter selects one transmission focus point from a plurality of transmission focus points having different depth and transmits the push wave, and 15push wave transmission by the push wave pulse transmitter and detection of the displacement by the displacement detector are 
However, 
Peterson in a similar field of endeavor teaches a push wave pulse transmitter selects one transmission focus point from a plurality of transmission focus points having different depth and transmits the push wave ([0017], “in fig. 2a the probe 10 at the skin surface 11 transmits a first push pulse 40 into the tissue with a beam profile 41a, 41b to a given focal depth indicated by the shaded area 40”), and 15push wave transmission by the push wave pulse transmitter and detection of the displacement by the displacement detector are performed while the transmission focus point is changed to detect the displacement of the tissue at all the plurality of observation points in the region of interest ([0018]-[0019], “the probe then transmits a push pulse to focal points 50, 60, and 70 following the transmission to focal point 40 and detection of the displacement caused by the shear wave occurs para. 22, lines 2-4, “the velocity of the laterally traveling shear wave is detected by sensing the tissue displacement caused by the shear wave as it proceeds through the tissue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Watanabe in view of Li and Park to have a push wave pulse transmitter selects one transmission focus point from a plurality of transmission focus points having different depth and transmits a push wave, and 15push wave transmission by the push wave pulse transmitter and detection of the displacement by the displacement detector are performed while the transmission focus point is changed to detect the displacement of the tissue at all the observation points in the region of interest. The motivation to make this modification is in order to measure shear wave data over a [0018]-[0019]).
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Li and Park as applied to claim 1, and further in view of Tabaru et al. (US 20120136250, hereinafter Tabaru).
Regarding claim 16, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Watanabe in view of Li and Park does not specifically teach the analysis target determiner determines the analysis target region on the basis of a reference observation point of the plurality of observation points in the region of interest, the reference observation point being specified based on the steepness of a time change characteristic of displacement of the tissue at the plurality of observation points.
However, 
Tabaru in a similar field of endeavor teaches the analysis target determiner ([0057], “calculator of hardness spectrum 26”)  determines the analysis target region on the basis of a reference observation point of the plurality of observation points in the region of interest, the reference observation point being specified based on the steepness of a time change characteristic of displacement of the tissue at the plurality of observation points ([0073], “when multiple observation points are set, a temporal waveform at the observation point as the following is used for the spectral analysis; i.e., the observation point with the largest value showing the absolute value peak of displacement of the shear wave”, meaning that the point out of the plurality of points with the steepest time change characteristic of displacement is used as the point for spectral analysis and is considered to be the reference point).

Regarding claim 19, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Watanabe in view of Li and Park does not specifically teach the analysis target determiner determines the analysis target region on the basis of a reference observation point of the plurality of observation points in the region of interest.
However,
Tabaru in a similar field of endeavor teaches the analysis target determiner ([0057], “calculator of hardness spectrum 26”)  determines the analysis target region on the basis of a reference observation point of the plurality of observation points in the region of interest ([0073], “when multiple observation points are set, a temporal waveform at the observation point as the following is used for the spectral analysis; i.e., the observation point with the largest value showing the absolute value peak of displacement of the shear wave”, meaning that the point out of the plurality of points with the steepest time change characteristic of displacement is used as the point for spectral analysis and is considered to be the reference point).
. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Li and Park as applied in claim 1, and further in view of Tabaru and Yang et al. (US 20190388061, hereinafter Yang).
Regarding claim 17, Watanabe in view of Li and Park teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Watanabe in view of Li and Park does not specifically teach the analysis target determiner determines the analysis target region on the basis of a reference observation point of the plurality of observation points in the region of interest and specifies a specified observation point on the basis of steepness of a time change characteristic of displacement of the tissue at one of the plurality of observation points in the analysis target region, the analysis target determiner using the specified observation point as a subsequent reference observation point for determining a subsequent analysis target region.
However, 
Tabaru in a similar field of endeavor teaches the analysis target determiner ([0057], “calculator of hardness spectrum 26”) determines the analysis target region on the basis of a ([0073], “when multiple observation points are set, a temporal waveform at the observation point as the following is used for the spectral analysis; i.e., the observation point with the largest value showing the absolute value peak of displacement of the shear wave”, meaning that the point out of the plurality of points with the steepest time change characteristic of displacement is used as the point for spectral analysis and the identified point is considered to be the specified observation point).
It would have been obvious to one of ordinary skill before the effective filing date to have modified the ultrasonic diagnostic apparatus of Watanabe in view of Li and Park to have the reference observation point be specified based on the steepness of a time change characteristic of displacement of the tissue at the plurality of observation points and specify a specified observation point on the basis of steepness of a time change characteristic of displacement of the tissue. The motivation to apply the known techniques of determining the reference observation point based on the steepness of a time change characteristic of displacement of the tissue at the plurality of observation points of Tabaru to the ultrasonic diagnostic apparatus of Watanabe in view of Li and Park would be to allow for the predictable results of performing further analysis on the specific point that has the greatest time change characteristic of displacement. 
Neither Watanabe in view of Li and Park nor Tabaru specifically teach the analysis target determiner uses the specified observation point as a subsequent reference observation point for determining a subsequent analysis target region.
However, 
(fig. 3, S320-S330 and [0057]-[0058] specifically the ultrasound diagnosis apparatus identifies a region of interest in the cross section and uses the region of interest to identify subsequent regions of interest in the rest of the plurality of cross sections. The region of interest of Yang is being considered as the analysis target region).
It would have been obvious to one of ordinary skill before the effective filing date to have further modified the ultrasonic diagnostic apparatus of Watanabe in view of Li, Park and Tabaru to have the analysis target determiner use the specified observation point as a subsequent reference observation point for determining a subsequent analysis target region. The motivation to apply the known technique of the analysis target determiner using the specified observation point as a subsequent reference observation point for determining a subsequent analysis target region of Yang to the ultrasonic diagnostic apparatus of Watanabe in view of Li, Park and Tabaru would be to keep all of the analysis target regions at the same depth. 
Regarding claim 18, Watanabe in view of Li, Park, Tabaru and Yang teaches the ultrasonic diagnostic apparatus of claim 17, as set forth above. Yang further teaches the analysis target determiner repeatedly determines the analysis target region and specifies the specified observation point for each coordinate i in an observation line in the i direction in the region of interest (fig. 3, S320-S330 and [0057]-[0058] specifically the ultrasound diagnosis apparatus identifies a region of interest in the cross section and uses the region of interest to identify subsequent regions of interest in the rest of the plurality of cross sections. Each cross section is considered a new coordinate in the i direction).
. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 20160249883) teaches determining the propagation velocity of the shear wave by using the displacement of the tissue within the ROI ([0108]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793       

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791